Rising, C.
This case was commenced in justice’s court, taken to the county court by appeal, and there tried to the court without a jury, and judgment rendered for the plaintiff, from which judgment defendants appealed to this court. No exception to the judgment was taken or reserved by appellants, and therefore this court cannot review the judgment upon the evidence. Breen v. Richardson, 6 Colo. 605; Law v. Brinker, id. 555. Under the assignment of errors in this case we can only consider such errors as are assigned upon the rulings of the court made during the trial, and to which rulings exceptions were reserved. There is but one exception shown by the record, and that is to the ruling of the court in overruling the defendants’ objection to the admission in evidence of a bill of sale of the property in controversy made by Nellie Brooker to the plaintiff. The defendants based their objection upon two grounds: (1) That said bill of sale was not introduced in evidence in the justice’s court, nor filed in said court; and (2) that it had been agreed by the parties that the case should be tried upon the agreed statement of facts reduced to writing, and read in the case. We do not think the objecJion is well founded. An examination of the agreed statement of facts fails to show an agreement to submit the case upon such statement of facts, and no such intention can be gathered from the language used. The judgment should be affirmed.
De France and Stallcup, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the county court is affirmed.

Affirmed.